Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment to claim 12 and remarks (pages 7-8) regarding Duesling are well taken.
Shepherd (USP 2,154,779) is also relevant; note in particular figure 2, outlet pipes (32). However, Shepherd is otherwise deficient regarding the provision of a cylindrical enclosure and tangential inlet orifice.
Sims (USP 4,053,291) is also relevant; note in particular figure 1, providing a downward inclined tangential inlet (15), cylindrical housing (13), and plural outlets (19, C2/L25-50). However, the outlet slots (19) are not tangential and there would be no apparent reason to modify them to be as such.
Ville (USP 5,085,677) is similarly relevant, note figures 1-2, provided with tangential inlet (4), cylindrical housing (3), and tangential outlets (6) which are specified to be a plurality (C2/L40-45). Ville fails to provide for “a fluid guide means” as required by the claims. While Ville provides the means (5) of parabolic form there is no indication that such structure would necessarily guide the fluid in a manner to “imparting helical motion to the fluid flowing”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759